FILED
                              NOT FOR PUBLICATION                           JUN 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



VASILIY YURYEVICH SALMIN;                        No. 07-73353
PAVEL YURYEVICH SALMIN,
                                                 Agency Nos. A096-345-863
               Petitioners,                                  A096-344-270

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Vasiliy Yuryevich Salmin and Pavel Yuryevich Salmin, natives and citizens

of Russia, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motions to reconsider. We have jurisdiction under 8 U.S.C. § 1252.

We review for abuse of discretion the BIA’s denial of a motion to reconsider.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002). We grant in part, remand

in part, and deny in part the petition for review.

      The BIA did not abuse its discretion by denying Vasiliy Yuryevich Salmin’s

motion to reconsider because the motion failed to point to any error of fact or law

in the BIA’s prior decision denying his motion to reopen as untimely and for

failing to demonstrate the due diligence required for equitable tolling. See 8 C.F.R.

§ 1003.2(b)(1).

      The BIA failed to address the contentions raised by Pavel Yuryevich Salmin

in his motion to reconsider. We remand for the BIA to consider his contentions in

the first instance. Singh v. Gonzales, 416 F.3d 1006, 1015 (9th Cir. 2005).

      In light of our disposition, we do not reach petitioners’ remaining

contentions. Each party shall bear its own costs in this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                           2                                    07-73353